Case 3:21-cv-01557-BTM-AGS Document 10 Filed 09/01/21 PageID.1617 Page 1 of 2



  1

  2

  3

  4

  5

  6

  7

  8                                    UNITED STATES DISTRICT COURT

  9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 10

 11    HOWARD APPEL,                                      Case No. 2:21-mc-00171-WBS-JDP
 12                       Plaintiff,                      ORDER DIRECTING TRANSFER
 13            v.
 14    ROBERT S. WOLF,
 15                       Defendant.
 16

 17          Howard Appel brought a defamation action against Robert Wolf in the Southern District

 18   of California. Here, Appel moves to quash a subpoena issued to Millennium Health LLC—a non-

 19   party located in San Diego—that requires compliance in Sacramento. Millennium Health has not

 20   filed any objection to the subpoena in this court. The subpoena on its face does not appear to

 21   comply with the Rule 45 location requirement. Fed. R. Civ. P. 45(c). Further, since Millennium

 22   Health has not asserted rights in this court, the only issue at stake in this motion is the proper

 23   scope of discovery in the Southern District of California. Thus, there are also exceptional

 24   circumstances to justify the transfer of this motion. Fed. R. Civ. P. 45(f).

 25          Accordingly, the Clerk of Court is directed to transfer this matter to the Southern District

 26   of California.

 27

 28
                                                          1
Case 3:21-cv-01557-BTM-AGS Document 10 Filed 09/01/21 PageID.1618 Page 2 of 2



  1
      IT IS SO ORDERED.
  2

  3
      Dated:   September 1, 2021
  4                                         JEREMY D. PETERSON
                                            UNITED STATES MAGISTRATE JUDGE
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
                                            2
